
	
		I
		111th CONGRESS
		1st Session
		H. R. 4268
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2009
			Mr. Ellison (for
			 himself, Ms. Chu,
			 Mr. Conyers,
			 Ms. Moore of Wisconsin,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Hare, Ms. Kilpatrick of Michigan,
			 Ms. Fudge,
			 Mr. Hastings of Florida,
			 Mr. Davis of Illinois,
			 Mr. Cleaver,
			 Mr. Jackson of Illinois,
			 Mr. Scott of Georgia,
			 Ms. Lee of California,
			 Mr. Towns,
			 Mr. Costa,
			 Mr. Cohen,
			 Mr. Delahunt,
			 Mr. Thompson of Mississippi,
			 Ms. Clarke,
			 Mr. Lewis of Georgia,
			 Mr. Payne,
			 Mr. Watt, Mr. Price of North Carolina,
			 Mr. Grijalva,
			 Mr. Kennedy,
			 Mr. Cummings,
			 Mr. Gutierrez,
			 Ms. Waters,
			 Ms. Kaptur,
			 Mr. Kucinich,
			 Ms. Edwards of Maryland,
			 Mr. Baca, Mr. Sires, Ms.
			 Schakowsky, Mr. Honda,
			 Mr. Rahall,
			 Mr. Loebsack,
			 Ms. Jackson-Lee of Texas, and
			 Mr. Clay) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To direct the Secretary of Labor to make grants to
		  States, units of general local government, and Indian tribes for the purpose of
		  creating employment opportunities for unemployed and underemployed residents in
		  distressed communities.
	
	
		1.Short titleThis Act may be cited as the
			 Put America to Work Act of
			 2009.
		2.Grants to States,
			 units of general local government, and Indian tribes
			(a)EstablishmentSubject to the availability of
			 appropriations for such purpose, the Secretary of Labor shall make grants to
			 States, units of general local government, and Indian tribes to carry out
			 activities in accordance with this Act.
			(b)PurposeThe purpose of this program is to create
			 employment opportunities for unemployed and underemployed residents of
			 distressed communities in activities designed to address community needs and
			 reduce disparities in health, housing, education, job readiness, and public
			 infrastructure that have impeded these communities from realizing their full
			 economic potential.
			(c)EligibilityFor
			 purposes of the grant program under this Act, an eligible entity is—
				(1)a unit of general
			 local government, including a metropolitan city or an urban county;
				(2)a State; or
				(3)an Indian tribe.
				(d)Use of
			 fundsA recipient of a grant under this section shall use the
			 grant for the following purposes:
				(1)For the 9-month period after the date of
			 the enactment of this Act, the grant shall be used only to fund the following
			 types of fast-track job placements:
					(A)The painting and repair of schools,
			 community centers, and libraries.
					(B)The restoration and revitalization of
			 abandoned and vacant properties to alleviate blight in distressed and
			 foreclosure-affected areas of a unit of general local government.
					(C)The expansion of emergency food programs to
			 reduce hunger and promote family stability.
					(D)The augmentation of staffing in Head Start,
			 child care, and other early childhood education programs to promote school
			 readiness and early literacy.
					(E)The renovation and enhancement of
			 maintenance of parks, playgrounds, and other public spaces.
					(2)During the 9-month
			 period after the date of the enactment of this Act, the grant recipients shall
			 consult with community leaders, including labor organizations, non-profit
			 organizations, local government officials, and local residents to—
					(A)assess the needs
			 of the community served by the grant recipient;
					(B)determine sectors
			 of the local economy that are in need of employees;
					(C)make
			 recommendations for new employment opportunities in the areas described in
			 paragraph (3); and
					(D)assess the effectiveness of job placements
			 made under paragraph (1).
					(3)Not later than 9
			 months after the recipient of a grant begins to use the grant to fund
			 fast-track job placements under paragraph (1), the recipient shall use the
			 remaining amount of the grant to make grants to public entities, nonprofit
			 organizations, public-private partnerships, or small businesses to create
			 opportunities for employment in the following areas:
					(A)Construction, re-construction,
			 rehabilitation, and site improvements of residences or public facilities,
			 including improvements in the energy efficiency or environmental quality of
			 such public facilities or residences.
					(B)Provision of human services, including
			 child care services, health care services, education, or recreational programs.
					(C)The remediation and demolition of vacant
			 and abandoned properties to eliminate blight.
					(D)Programs that provide disadvantaged youth
			 with opportunities for employment, education, leadership development,
			 entrepreneurial skills development, and training.
					(e)ConditionsAs
			 a condition of receiving a grant under this section, a grant recipient shall—
				(1)agree to comply with the nondiscrimination
			 policy set forth under section 109 of the Housing and Community Development Act
			 of 1974 (42 U.S.C. 5309);
				(2)allocate not less than 80 percent of the
			 funding allocated to each project funded under the grant to wages, benefits,
			 and support services, including child care services, for individuals employed
			 on such project;
				(3)ensure that
			 employment on any project funded under the grant is carried out in accordance
			 with subsection (f);
				(4)institute an
			 outreach program with community organizations and service providers in
			 low-income communities to provide information about placements funded under the
			 grant to individuals suited to perform community infrastructure work; and
				(5)ensure that not less than 35 percent of
			 individuals employed under the grant are individuals descibed in paragraph
			 (5)(B) of subsection (f).
				(f)Employment
			 describedEmployment funded under this section shall meet the
			 following specifications:
				(1)Any employer that
			 employs an individual whose employment is funded under the grant shall—
					(A)employ such
			 individual for not less than 12 months;
					(B)employ such individual for not less than 30
			 hours per week;
					(C)comply with
			 responsible contractor standards, as determined by the relevant official in the
			 unit of local general government;
					(D)provide compensation to such individual
			 equal to that which is paid to employees who have been employed to perform
			 similar work prior to the date such individual was hired; and
					(E)if such employment is in construction,
			 provide compensation to any laborer or mechanic employed under the grant at
			 rates not less than those prevailing on similar construction in the locality as
			 determined by the Secretary of Labor in accordance with subchapter IV of
			 chapter 31 of title 40, United States Code.
					(2)No individual whose employment is funded
			 under the grant may work for an employer at which a collective bargaining
			 agreement is in effect covering the same or similar work, unless—
					(A)the consent of the
			 union at such employer is obtained; and
					(B)negotiations have
			 taken place between such union and the employer as to the terms and conditions
			 of such employment.
					(3)An individual whose employment is funded
			 under this Act may not displace other employees whose employment is not funded
			 under this Act. A grant recipient under this Act may not hire an employee or
			 employees with funds under this Act for any employment which the grant
			 recipient would otherwise hire an employee who has been furloughed.
				(4)An individual
			 whose employment is funded under this Act shall be—
					(A)unemployed for not
			 less than 26 weeks prior to the reciept of the grant, as verified by the State
			 or local department of labor, department of welfare, or similar office charged
			 with maintaining records of unemployment; or
					(B)unemployed for not less than 30 days prior
			 to the reciept of the grant and be a low-income individual who is a member of a
			 targeted group (as defined by section 51(d) of the Internal Revenue Code of
			 1986) as verified by the State or local department of labor, department of
			 welfare, or similar office charged with maintaining records of
			 unemployment.
					For purposes
			 of subparagraph (B), the hiring date (as defined in section 51(d)(11) of such
			 Code) shall be the hiring date by an employer who receives a grant pursuant to
			 this section.(g)Award of
			 grants
				(1)Selection
			 criteriaIn selecting a
			 project to receive funding for employing the individuals described in
			 subsection (f)(5), a grant recipient shall consider—
					(A)the input of all
			 participants in a proposed project, including labor organizations, community
			 organizations, and employers;
					(B)the needs of the
			 community intended to benefit from such project;
					(C)the long-term
			 goals and short term objectives to address such needs; and
					(D)any
			 recommendations for programs and activities developed to meet such
			 needs.
					(2)Priority given
			 to certain projectsA grant recipient under this section shall
			 give priority to projects that—
					(A)serve areas with
			 the greatest level of economic need, determined for each such area by—
						(i)the unemployment
			 rate;
						(ii)the rate of
			 poverty;
						(iii)the number of
			 census tracts with concentrated poverty;
						(iv)the lowest median
			 income;
						(v)the percentage of
			 vacant and abandoned properties;
						(vi)the percentage of
			 home foreclosures; and
						(vii)the indicators
			 of poor resident health, including high rates of chronic disease, infant
			 mortality, and life expectancy;
						(B)integrate education and job skills
			 training, including basic skills instruction and secondary education
			 services;
					(C)coordinate to the maximum extent feasible
			 with pre-apprenticeship and apprenticeship programs; and
					(D)provide jobs in sectors where job growth is
			 most likely, as determined by the Secretary, and in which career advancement
			 opportunites exist to maximize long-term, sustainable employment for
			 individuals after employment funded under this Act ends.
					(h)Allocation of
			 grants
				(1)Grants for
			 Indian tribes and Deposits into discretionary fundNot more than
			 5percent of the funds appropriated to carry out this Act for any fiscal year
			 shall be reserved for grants to Indian tribes and for deposit into a
			 discretionary fund established by the Secretary for national demonstration
			 projects and multi-jurisdictional projects.
				(2)Grants to
			 StatesNot more than 30 percent of funds appropriated to carry
			 out this Act for any fiscal year shall be allocated to States to distribute to
			 units of general local government that do not qualify for funds under paragraph
			 (3).
				(3)Grants to units
			 of general local governmentGrant funds that are not reserved under
			 paragraphs (1) and (2) shall be allocated to metropolitan cities and urban
			 counties using the formula under section 106(b) of the Housing and Community
			 Development Act of 1974 (42 U.S.C. 5306(b)).
				(i)Reports
				(1)Reports by grant
			 recipientsNot later than 90 days after the last day of each
			 fiscal year in which assistance under this section is furnished, a recipient of
			 a grant under this section shall submit to the Secretary a report containing
			 the following:
					(A)A description of the progress made in
			 accomplishing the objectives of this chapter.
					(B)A summary of the use of the grant during
			 the preceding fiscal year.
					(C)For units of general local government, a
			 listing of each entity receiving funds and the amount of such grants, as well
			 as a brief summary of the projects funded for each such unit, the extent of
			 financial participation by other public or private entities, and the impact on
			 employment and economic activity of such projects during the previous fiscal
			 year.
					(D)For States, a listing of each unit of
			 general local government receiving funds and the amount of such grants, as well
			 as a brief summary of the projects funded for each such unit, the extent of
			 financial participation by other public or private entities, and the impact on
			 employment and economic activity of such projects during the previous fiscal
			 year.
					(E)The amount of money received and expended
			 during the fiscal year.
					(F)The number of individuals assisted under
			 the grant whose household income is low-income, very low-income, or extremely
			 low-income (as such terms are used for purposes of the Housing Act of 1937 and
			 the regulations thereunder (42 U.S.C. 1437 et seq.)).
					(G)The amount expended on administrative costs
			 during the fiscal year.
					(2)Report to
			 CongressAt least once every 6 months, the Secretary shall submit
			 to Congress a report on the use of grants awarded under this section and any
			 progress in job creation.
				(j)DefinitionsIn
			 this section:
				(1)The term State has the meaning
			 given such term in section 5302(2) of title 42, United States Code.
				(2)The term unit of general local
			 government has the meaning given such term in section 5302(1) of title
			 42, United States Code.
				(3)The term Indian tribe has the
			 meaning given such term in section 5302(17) of title 42, United States
			 Code.
				(4)The term small business has
			 the meaning given the term small business concern under section 3
			 of the Small Business Act (15 U.S.C. 632).
				(5)The term
			 metropolitan city has the meaning given such term in section
			 5302(4) of title 42, United States Code.
				(6)The term
			 urban county has the meaning given such term in section 5302(6) of
			 title 42, United States Code.
				3.Authorization of
			 AppropriationsThere is
			 authorized to be appropriated $40,000,000,000 for each of fiscal years 2010 and
			 2011 to carry out this Act. Amounts appropriated pursuant to this section shall
			 remain available until expended.
		
